UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): December 27, 2011 VERSANT INTERNATIONAL, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 000-54050 27-2553082 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 74. N. Pecos Suite D, Henderson, NV (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number, Including Area Code) (775) 332-4200 Shang Hide Consultants, Ltd. 1495 Ridgeview Drive Suite #200, Reno, Nevada89519 (Former Name, Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. Restricted Stock Agreements On December 27, 2011, the Company entered into restricted stock agreements with each of Glen W. Carnes and Michael D. Young, pursuant to which Mr. Carnes was awarded 25,000,000 shares of the Company’s common stock and Mr. Young was awarded 25,000,000 shares of the Company’s common stock in consideration for services to be rendered to the Company in their new capacities as officers and directors of the Company, as further described under Item 5.02 below.The shares so awarded vested immediately upon grant. The shares were issued using a price per share of $0.001. The foregoing description of the restricted stock agreements is qualified in its entirety by reference to the form of restricted stock agreement attached as Exhibit 10.1 to this Current Report on Form 8-K and incorporated herein by reference. Item 3.03 Material Modification to Rights of Security Holders. The information in “Item5.03 Amendments to Articles of Incorporation or Bylaws” is incorporated by reference into this Item 3.03. Item 5.01 Change of Control of Registrant. Purchase of Majority of Outstanding Common Stock On December 27, 2011, Glen W. Carnes and Michael D. Young (together, the “Buyers” entered into a stock purchase agreement with Marty Weigel, Mark Bailey and Michael Morrison (the “Selling Shareholders”), previously holders of the entire outstanding capital stock of Shang Hide Consultants, Ltd., a Nevada corporation (the “Company”).A small group of investors led by the Buyers purchased an aggregate of 14.7 million shares (the “Shares”) of common stock of the Company for an aggregate purchase price of $147,000.As a result of this transaction, a change in control occurred with respect to the Company’s capital stock ownership.The Company was not a party to the purchase agreement. In accordance with the purchase agreement, upon completion of the sale of the Shares, the then current officers and directors of the Company resigned, and new officers and directors of the Registrant were appointed, as described in more detail under Item 5.02 below. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officer; Compensation of Certain Officers (b)Resignation of Officers and Directors Effective as of December 27, 2011, Marty Weigel and Mark Bailey resigned as directors of the Company and Mr. Weigel resigned as the Company’s President, Treasurer, and Secretary. (c)Appointment of Officers On December 27, 2011, the Company appointed the following individuals to the officer positions listed below: Glen W. Carnes Chairman of the Board and Chief Executive Officer Michael D. Young President and Chief Operating Officer Stanley L. Teeple Interim Chief Financial Officer, Treasurer and Secretary Glen W. Carnes Chairman and Chief Executive Officer Mr. Carnes is a seasoned investment banking professional with over 14 years in the financial investment industry.Mr. Carnes’ experience identifying and capturing market opportunities, is well suited to the Company’s objective of achieving long-term growth through an acquisition strategy.In his career in the investment banking industry, Mr. Carnes, 34, has worked for companies such as Wells Fargo, Bank of America, Citigroup and Morgan Stanley.From October 2010 to November 2011 Mr. Carnes served as a managing partner of Tryon & Co., a private investment management firm. Mr. Carnes resigned from this position to serve as Chairman and Chief
